Citation Nr: 0832269	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied service connection for a skin 
condition claimed as porphyria, for hepatitis B, and for 
hepatitis C.  

In January 2008, the Board remanded the case for development.  
It has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1. There is no competent medical evidence of a diagnosis of 
hepatitis B.

2.  Hepatitis C arose many years after active service and has 
been dissociated from active service by competent medical 
evidence.  

3.  A current skin disorder, cheilitis, first appeared many 
years after active service and has been dissociated from 
active service by competent medical evidence.

4.  It is at least as likely as not that hypopigmented skin 
patches on the chest, upper extremities, posterior trunk, 
abdomen, and buttocks and a scar of the dorsum of the right 
hand, right posterior thigh, left posterior deltoid, three 1-
inch scars on the right upper arm, a scar on the right 
forearm, a scar on the left cheek, and a scar of the left 
forearm are related to active service.  


CONCLUSIONS OF LAW

1.  Hepatitis B was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  Hepatitis C was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3. Cheilitis was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  Resolving reasonable doubt in favor of the veteran, 
hypopigmented skin patches on the chest, upper extremities, 
posterior trunk, abdomen, and buttocks, and a skin scar of 
the dorsum of the right hand, right posterior thigh, left 
posterior deltoid, three 1-inch scars on the right upper arm, 
a scar on the right forearm, a scar on the left cheek, and a 
scar of the left forearm were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the required notices were sent in October 2005, 
March 2006, and February 2008.  Because notice was provided 
before service connection was granted, VA's duty to notify in 
this case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained VA 
all available clinical records and examination reports.  The 
veteran was provided the opportunity to present testimony at 
a hearing at the RO.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been attempted to be obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era if, 
and only if, certain diseases become manifested to a degree 
of 10 percent or more within specified time limits.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.307(a)(6) (2007); McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  The specified diseases are: chloracne 
and other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Hepatitis B and C

The veteran's service treatment records do not reflect any 
hepatic disorder or complaint.  VA outpatient treatment 
reports note a history of hepatitis B and hepatitis C.

In October 2005, the veteran testified before an RO hearing 
officer that his hepatitis risk factors included handling 
corpses and receiving inoculations from syringe guns during 
active service.  He testified that hepatitis B is not 
present, but that his doctor has cautioned him that he has 
been exposed to it.  He also testified that hepatitis C was 
found about three years prior.

According to a March 2008 VA compensation examination report, 
tests in 1998 had ruled-out hepatitis B, but hepatitis C was 
confirmed in October 2002.  The veteran reported past risk 
factors for hepatitis, including handling blood-spattered 
soldiers.  Multiple tattoos were admitted.  The physician 
noted, however, that liver abnormalities dated back only to 
1990, with a diagnosis of hepatitis C having been first 
offered in 2002.  Based on that information, the physician 
concluded that there is no link between hepatitis C and 
active service.  

Concerning hepatitis B, the March 2008 VA compensation 
examiner concluded that the veteran does not have hepatitis 
B.  The veteran has submitted no medical evidence of a 
diagnosis of this disease.  In the absence of medical 
evidence of a current disability, the claim for service 
connection for hepatitis B is not plausible.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran has provided lay evidence of a link between 
hepatitis C and active service risk factors, VA regards lay 
statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
The veteran's opinion in this matter is of little value 
because the determination involves a question that only 
medical experts may address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claims for service connection for hepatitis B and 
hepatitis C.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection  must therefore be 
denied.

Skin Disorders

The veteran's service treatment records document that his 
skin was normal at entry; however, several skin conditions 
developed during active service.  While aboard the USS Boxer 
(LPH-4), a March 26, 1968, entry reflects, "Rash all over 
body."  The veteran was quarantined for a generalized 
erythematous maculopapular non-pruritic rash.  He returned to 
duty two days later.  In June 1968, a boil on the right jaw 
was treated.  He later served in Vietnam where exposure to 
herbicide agents is conceded.  At exit from active service, 
his medical history questionnaire notes an untreated cyst on 
the back and occasional boils.  

In October 2005, the veteran testified that he was treated 
during active service for skin rashes following duty in 
Panama.  He recalled that a lesion erupted on his left arm 
and required hospitalization in a civilian hospital in 
Reading, Pennsylvania, shortly before discharge from active 
service.  He claimed problematic skin lesions ever since 
active service.  

A search for private treatment records has proven fruitless, 
but VA outpatient treatment reports mention a history of 
porphyria.  

According to a February 2008 VA dermatology compensation 
examination report, prior skin disorders were not currently 
active.  Thus, the etiology of previous lesions could not be 
ascertained.  The Board notes the difficulty in scheduling an 
examination for a skin disorder that fluctuates in severity.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994); Voerth v West, 
13 Vet. App. 117, 122 (1999) (where another examination was 
not required).  

According to the February 2008 dermatology examiner, the only 
active skin disorder was cheilitis (inflammation affecting 
the lips, Dorland's Illustrated Medical Dictionary 307 (28th 
ed. 1994)).  The dermatologist concluded that cheilitis did 
not begin during active service nor did the veteran have a 
skin disorder that could be linked to exposure to a dioxin 
such as Agent Orange.

To the extent that the veteran has attempted to link 
cheilitis to active service, the lay statements are competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but 
see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The veteran's opinion in this 
matter is of little value because only medical experts may 
address the etiology.  

Concerning skin scars, however, the February 2008 VA 
examining dermatologist did note that during and since 
service the veteran had an "ongoing problem."  The 
dermatologist noted that the problem was not currently 
active, but described the residuals of this problem as 
multiple hypopigmented patches on the chest, upper 
extremities, posterior trunk, abdomen, and buttocks, ranging 
in size.  The dermatologist measured a scar of the dorsum of 
the right hand, a scar on the right posterior thigh, a scar 
of the left posterior deltoid, three 1-inch scars on the 
right upper arm, a scar on the right forearm, a scar on the 
left cheek, and a scar of the left forearm.  The 
dermatologist declined to address the etiology of these 
patches and scars; however, the dermatologist did not 
dissociate them from active service or suggest that their 
etiology was from any source other than the "ongoing 
problem" that began during active service.  

Because skin scars and hypopigmentation patches may be 
compensably disabling under various diagnostic codes set 
forth at 38 C.F.R. § 4.118, the Board must consider service 
connection for them.  Although the dermatologist declined to 
offer 
a favorable nexus opinion for these patches and scars, there 
is sufficient evidence to link these to active service.  The 
service treatment records note normal skin at entry and the 
onset of rashes, boils, and at least one cyst.  The veteran 
has supplied competent lay testimony of the history of skin 
lesions dating back to active service.  

Where the VA dermatologist cannot dissociate the current 
hypopigmented patches and scars from the skin problems that 
clearly began during active service, VA need not ask the 
veteran to obtain additional medical nexus evidence.  Any 
remaining doubt is to be resolved in the veteran's favor.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is in relative 
equipoise for service connection for hypopigmented skin 
patches on the chest, upper extremities, posterior trunk, 
abdomen, and buttocks ranging in size and for a scar of the 
dorsum of the right hand, right posterior thigh, left 
posterior deltoid, three 1-inch scars on the right upper arm, 
a scar on the right forearm, a scar on the left cheek, and a 
scar of the left forearm.  

Because the evidence is in equipoise, the benefit of the 
doubt doctrine is for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection must 
therefore be granted.


ORDER

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.

Service connection for cheilitis is denied.  

Service connection for hypopigmented skin patches on the 
chest, upper extremities, posterior trunk, abdomen, and 
buttocks, and for a scar of the dorsum of the right 


hand, right posterior thigh, left posterior deltoid, three 1-
inch scars on the right upper arm, a scar on the right 
forearm, a scar on the left cheek, and a scar of the left 
forearm is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


